Citation Nr: 0409760	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 1946.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 and October 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The January 2002 rating decision 
denied reopening the veteran's claim for service connection for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement with respect to such claim in March 2002.  The RO 
issued a statement of the case in September 2002 and received the 
veteran's substantive appeal in December 2002.  The October 2002 
rating decision denied service connection for tinnitus.  The 
veteran filed a notice of disagreement in November 2002.  The RO 
issued a statement of the case in January 2003 and received the 
veteran's substantive appeal in January 2003.  

The veteran presented testimony during a videoconference hearing 
before the undersigned in November 2003.  A transcript of the 
proceeding is of record.  

The issue of service connection for tinnitus is being remanded to 
the RO, via the Appeals Management Center (AMC) in Washington, 
D.C.  

FINDINGS OF FACT

1.  In an October 1990 rating decision, the RO denied service 
connection for bilateral hearing loss.  Although, the veteran was 
notified of the denial and of his appellate rights later in 
November 1990, he did not initiate an appeal.  

2.  Additional evidence associated with the claims file since the 
RO's October 1990 rating decision is not by itself or in 
connection with evidence previously assembled, so significant that 
it must be considered in order to fairly decide the merits of the 
claim for service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1. The October 1990 RO decision that denied service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 U.S.C.A. §§ 20.302, 20.1103 (2003).  

2.  The requirements to reopen the claim for service connection 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other things, 
this law redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was not 
well grounded.  

This liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  
As explained below, the Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims and that the 
requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way of 
the January 2002 and October 2002 rating decision and the 
September 2002 and January 2003 Statement of the Case, the RO 
advised the veteran and his representative of the basic laws and 
regulations governing his claims and the bases for the denial of 
the claims.  Moreover, the Board finds that they have been given 
notice of the information and evidence needed to substantiate the 
claims, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of November 
2001 and September 2002) and have been afforded opportunities to 
submit such information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide.  

In the present case, in November 2001 and September 2002 letters, 
pursuant to the VCAA, the RO advised of the types of evidence 
necessary in order to substantiate his claims, as well as the 
types of evidence VA would assist in obtaining.  In addition, the 
veteran was informed of his responsibility to identify, or to 
submit evidence directly to VA.  The RO specifically requested 
that the veteran provide it with or identify any other additional 
evidence that could help substantiate his claim, including 
complete authorizations to obtain VA and private medical evidence.  
The November 2001 letter advised the veteran of the need for new 
and material evidence in connection with his claim for service 
connection for bilateral hearing loss.  The November 2001 letter 
further advised the veteran of the evidence it had received in 
connection with his claim.  

For the above reasons, the Board finds that the RO's notices in 
November 2001 and September 2002 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and, Pelegrini v. Principi, 
17 Vet. App. 412 (2004) preadjudicatory VCAA notice and the 
content of the notice requirement). 

Also, as to the VCAA notice requirement, the Veterans Benefits Act 
of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to 
be codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to respond 
to VA's request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA in less than the statutory one-year period.  
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  On his initial application for service connection 
received by the RO in July 2001, the veteran indicated that he 
received medical treatment at the VA medical centers in Beckley 
and Martinsburg, West Virginia.  VA treatment records were 
subsequently obtained by the RO.  Additionally, in November 2003, 
the veteran presented his contentions in testimony during a 
videoconference hearing.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

By an October 1990 rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran was notified 
of that rating decision in November 1990 but did not initiate an 
appeal.  As such, the decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, pertinent law 
and regulation provides that if new and material evidence has been 
presented or secured with respect to a claim that has been 
disallowed, the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  [Parenthetically, the 
Board notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Hence, the Board will apply the version of 3.156(a) in 
effect at the time of the veteran's claims in July 2001 
(culminating in the current appeal); that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the evidence 
is required.  Similarly, if "new" evidence is not "material," in 
the sense that, when considered by itself or in connection with 
evidence previously assembled, it is not so significant that it 
must be considered in order to fairly decide the merits of the 
claim, the claim to reopen fails on that basis and the inquiry 
ends.  If the evidence is determined to be both new and material, 
VA reopens the claim and evaluates the merits after ensuring that 
the duty to assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously disallowed 
claim in order to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

Evidence before the RO at the time of the October 1990 rating 
decision included the veteran's service medical records from the 
United States Coast Guard.  They do not show treatment or 
complaints of hearing loss.  An August 1945 physical examination 
indicated that the veteran's right and left ears were normal.  He 
scored 15/15 on conversational speech testing.  In an April 1946 
discharge examination, the veteran reported that he had no 
physical defects and no serious illness since his last 
examination.  Physical examination of the right and left ears was 
normal.  He scored 30/30 for conversational speech and 15/15 for 
whispered voice testing.  

Additionally of record at the time of the October 1990 rating 
decision was a February 1990 audiological examination from Weiss 
and McCorkle, M.D., P.A.  During the examination, the veteran 
related of history of exposure to an explosion from a 5-inch gun 
while in the military service.  Since then, he reported 
diminishing hearing loss and constant ringing in his ears.  
Following an audiological examination, the examiner opined that 
based upon the history as reported from the veteran, the hearing 
loss was consistent with exposure to a loud explosion in service.  

The RO, in the October 1990 rating decision denied service 
connection for hearing loss and found no evidence of hearing loss 
in service or within one year following service, or evidence of 
the incident complained of in service that allegedly led to the 
development of hearing loss.  

Evidence of record since the October 1990 rating decisions 
includes a service personnel record, VA and private medical 
records and a transcript of the November 2003 videoconference 
hearing.  

A service personnel record indicated that in January 1944, the 
veteran attended the Anti-aircraft Training Center at Shell Beach, 
Louisiana.  

During a March 1988 private audiological examination, the veteran 
reported that he suffered temporary loss of hearing for two weeks 
in the service after a 5-inch gun discharged near his left ear.  
He had noticed a gradual decrease in his hearing sensitivity over 
time.  Familiar history of hearing loss was significant for his 
father.  A medical history was contributory for intermittent 
tinnitus and mumps at the age of 31.  Audiometric results revealed 
a moderate to severe gradually sloping sensorineural hearing loss 
in the right ear and mild to severe essentially flat sensorineural 
hearing loss in the left ear.  Word discrimination was fair in the 
right ear and poor in the left ear.  

A copy of the February 1990 private audiological examination is of 
record.  

VA outpatient treatment reports from January 1998 to May 1998 show 
that the veteran was treated for hearing loss.  In a January 1998 
note the veteran reported bilateral hearing loss since a 5-inch 
gun was fired while the veteran was in close proximity to the 
muzzle during Coast Guard service.  Pure tone testing revealed 
mild to profound right ear hearing loss and severe to profound 
left ear hearing loss.  

VA treatment records from the Beckley, West Virginia VA Medical 
Center for the period from March 2001 to September 2001 show 
continuing treatment for hearing loss.  

Finally, in November 2003, the veteran testified that he incurred 
hearing loss in service at Shell Beach, Louisiana.  At the time, 
he was reportedly, repainting an anti-aircraft gun when the weapon 
discharged in close proximity to his left ear.  He testified that 
he spoke with a pharmacist's mate regarding hearing loss but was 
told that there was nothing that could be done.  

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and material 
evidence has not been received with respect to the claim for 
service connection for bilateral hearing loss.  In this regard, 
the evidence submitted indicates that the veteran has current 
hearing loss but doesn't include competent medical evidence that 
hearing loss was incurred in service or within a year following 
service.  

In this regard, service personnel record shows that the veteran 
underwent training at Shell Beach in Louisiana but does not 
include information regarding the a gun explosion in service or 
competent evidence that the veteran otherwise incurred hearing 
loss in service.  Hence, it is not material.  The March 1988 
private audiologic examination includes the veteran reported 
history of noise exposure in the military but does not include an 
opinion with respect to the etiology of the condition.  The 
February 1990 private examination is a duplicate of that 
considered by the RO in October 1990.  Hence it is not new.  The 
VA treatment records also reflect the veteran's reported exposure 
to noise in the military but do not include any opinions regarding 
the etiology of the current hearing loss.  Finally, the veteran's 
testimony that he incurred hearing loss after exposure to a gun 
explosion in service is duplicative of his contention made before 
the RO in October 1990.  Hence it is not material for purposes of 
reopening the finally denied claim.  To the extent that the 
veteran argues that his current hearing loss is due to the 
service, as a layperson without medical training and expertise, 
the veteran is not competent to render an opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, where, as here, resolution of the issue turns on a 
medical matter, lay statements, alone, cannot serve as a predicate 
to reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

For the foregoing reasons, the Board finds that new and material 
evidence to reopen the claim for service connection for a 
bilateral hearing loss have not been met, and that the appeal must 
be denied.  As the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

In the absence of new and material evidence, the application to 
reopen the claim for service connection for a bilateral hearing 
loss is denied.  


REMAND

The Board finds that additional development of the claim for 
service connection for tinnitus is warranted.  The VCAA and 
implementing regulations provide that VA examinations should be 
ordered to address matters that require medical knowledge, to 
include the question of nexus, if needed to resolve the issue on 
appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).  In this case, the veteran has never been afforded 
a VA examination in connection with his claim.  Accordingly, the 
veteran should be scheduled for an examination.  

Prior to arranging for the veteran to undergo an examination, the 
RO should obtain and associate with the claims file all 
outstanding VA treatment records.  The veteran receives current 
treatment for tinnitus at the VA Medical Center in Beckley, West 
Virginia.  Records after July 2001 have not been associated with 
the claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain all outstanding 
treatment records from the identified VA facility, following the 
procedures prescribed in 38 C.F.R. § 3.159, as regards requesting 
medical records from Federal facilities. 

Additionally, the RO should give the veteran another opportunity 
to present information and/or evidence pertinent to the claim 
remaining on appeal.  See 38 U.S.C.A  § 5103(b)(1) (West 2002).  
After providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO (via the AMC 
in Washington, D.C.) for the following actions: 

1.  The RO should request that the Beckley, West Virginia VAMC 
furnish all pertinent records of evaluation and/or treatment of 
the veteran from July 2001 to the present.  In requesting these 
records, the RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003).  All records and/or responses received should 
be associated with the claims file.  

2.  The RO should request that the veteran provide sufficient 
information and, if necessary, authorization to enable it to 
obtain any additional pertinent medical records not currently of 
record regarding the claim for service connection for tinnitus.  
The RO's letter should also invite the appellant to submit any 
pertinent evidence in his possession, and explain the type of 
evidence that is his ultimate responsibility to submit.  

3.  After all records and/or responses from each contacted entity 
are associated with the claims file (or a reasonable time period 
for the veteran's response has expired) the RO should arrange for 
the veteran to undergo VA audiologic examination. The entire 
claims file must be made available to the physician designated to 
examine the veteran, and the examination report must include 
discussion of the veteran 's documented medical history and 
assertions.  All indicated tests and studies, should be 
accomplished, and all clinical findings should be reported in 
detail and correlated to a specific diagnosis.  

Based on the examination and review of the record, to specifically 
include the March 1988 and February 1990 private audiologic 
examinations, the examiner should offer an opinion as to whether 
it is at least as likely as not (i.e., there is at least a 50 
percent probability) that any recurrent tinnitus is the result of 
injury or disease incurred in or aggravated by the veteran's 
service.  

The examiner should set forth all examination findings, along with 
the complete rationale for the conclusions reached, in a printed 
(typewritten) report.   

4.  If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the record any notice(s) 
from the pertinent VA medical facility that informs the veteran of 
the date and time of the examination.

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the Veterans 
Claims Assistance Act of 2000 has been accomplished.  
Particularly, the RO must ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal precedent. 

6.  After completing the requested action, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim for service connection for tinnitus in 
light of all pertinent evidence and legal authority.  

7.  If any benefits sought on appeal remain denied, the RO must 
furnish to the veteran an appropriate supplemental statement of 
the case (to include clear reasons and bases for the RO' s 
determinations) and afford him the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



